Matter of Jaquiya F. (2018 NY Slip Op 08262)





Matter of Jaquiya F.


2018 NY Slip Op 08262


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7794

[*1]In re Jaquiya F., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Marianne Allegro of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jessica Miller of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about October 4, 2017, which adjudicated appellant a juvenile delinquent upon appellant's admission that she committed an act that, if committed by an adult, would constitute attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a one-year period of probation, which was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]). The underlying offense was a serious, violent attack that resulted in injuries to the victim, and appellant has demonstrated a multitude of behavioral problems at school and at home. In light of these factors, the court properly concluded that an adjournment in contemplation of dismissal would not have provided sufficient supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK